DETAILED ACTION
This Office Action details reasons for allowance.  Claim(s) 2, 5-8 and 13-20 have been canceled.  Claim(s) 1, 3, 9 and 11 have been amended.  Claim(s) 1, 3, 9 and 11 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 08 March 2021, with respect to the rejection of claims 1, 2, 9 and 10 under 35 U.S.C. § 103 as being unpatentable over Singh et al. in view of Marsella, and Hand et al.; the rejection of claims 3, 11 and 17-20 under 35 U.S.C. §103 as being unpatentable over Singh et al., Marsella and Hand et al., and further in view of Murthy et al., has been fully considered and is persuasive.
Claims 2 and 10 have been canceled. Independent claims 1 and 9 have been amended to recite “a dog”, and specific amounts of roxithromycin and pentoxyfylline. 
The instant claims are allowable over the prior art because they are directed towards a combination of drugs (roxithromycin and pentoxifylline) and their respective dosages which were found to treat atopic dermatitis in dogs significantly and unexpectedly better than each drug alone. The claims are commensurate in scope with the evidence provided in the Declaration submitted 19 November 2020.
The claims as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification.
The rejections are hereby withdrawn.


Conclusion
Accordingly, claims 1, 3, 9 and 11 (renumbered 1-4) currently amended are sufficient to place the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623